.DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 37-43 and 45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The specification does not support the apparatus not having magnetic dipoles.  There is no discussion of a dipole in the entirety of the specification in order to preclude it from the apparatus.  As per MPEP 2173.05(i), only if alternative elements are positive recited in the specification can they be excluded in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Such claim limitation is: “nanoparticle delivery system” in claim 50.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 44, 46-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet (2017/0032939) in view of Vandermeulen (2011/0005461).
	Choquet teaches a plasma post discharge deposition device comprising:
- a gas source with a substrate inlet, see Fig. 4 and related text, particularly wherein the substrate (F) enters through one end – defining a central axis (which has noted is also along a direction of substrate travel),

- the inlet and outlet define a longitudinal axis as depicted, and have a “general direction” of the substrate as depicted, 
- a dielectric tube between the gas source and deposition chamber – see wherein per Fig. 3 particularly there is a tube (3) along with the microwave applicator (4) that is configured to confine a plasma discharge as per Figs. 1 and 2 and including a discharge zone as depicted.  Regarding the tube being a “dielectric tube” while the art is silent on the specific material, it would be an obvious selection of material to apply a “dielectric” for the tube in order that the tube be insulated from the surrounds and even other chambers.  Further as per MPEP 2144.07, the selection of a known material is prima facia obvious without a showing of criticality and in this case to select a dielectric material would have been obvious.
	In regard to the dielectric tube comprising a discharge zone and a central zone, the zones are considered to be the result of an intended use of the apparatus.  The language concerning intended use has been previously provided and not repeated.  The structure of the apparatus of Choquet includes the capability of forming a central and discharge zone and therefore meets the claim requirements of the discharge and central zones and the control of the plasma and/or conditions would likewise control the distance of the discharge zone as claimed.   
	In regard to the surface wave launcher, the term, as indicated previously is interpreted under 112(f) and the microwave applicator of the prior art is held to meet the 
	In regard to the device being configured to receive a substrate in pass-through, the elements of the claim limitations are met as per described above wherein it has an inlet and an outlet in the substrate is depicted in the figures of Choquet.
	In regard to the surface wave launcher use to generate a plasma can at atmospheric pressure, the use of the device at any particular pressure is an intended use of the apparatus, but while Choquet teaches that the ECR system generally operates at reduced pressure [0067-71] – Vandermeulen teaches that it is operable to control the pressure of an ECR system to elevated pressures [0008].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the pressure of the ECR of Choquet to any pressure, such as pressures higher than reduced pressure as Vandermeulen teaches that elevated pressures (the citation suggesting pressures at or near atmosphere) are operable in such a system.  Therefore one would apply, or it would be at least obvious to try, the system at atmospheric pressure, based on the teachings of Vanermeulen.  It is further noted that the system contains a certain structure with nonetheless present even when the system is not in use, i.e. when the system is at atmospheric pressure.
Regarding claim 46, Choquet teaches a gas being injected [0039], as the use of a particular gas is intended use, the limitation is met.  Further Choquet broadly teaches any reactive gases, therefore including multiple reactive gases that would operably include, as a matter of intended use, a precursor gas a doping gas.  
Regarding claims 47, 48 and 51, as per claim 46 the apparatus is open to different sources and in any case that is an intended use of the apparatus to choose any of the broad range of claimed compounds.

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet and Vandermeulen in view of Popa (2013/0129907).
The teachings of Choquet are described above, teaching a deposition system, but not teaching the use of an ultrasonic system or a nanoparticle delivery system.
Popa teaches that it is operable to include an ultrasonic sprayer in a deposition system [0120] and further that the use of such a device allows metal nanoparticles to be incorporated into a film [0252].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the ultrasonic sprayer of Popa in the apparatus of Choquet as it would allow for nanoparticles to be incorporated into a layer. As per [0028], Choquet is open to multiple gas supply devices.
Further to claim 49, the selection of the particular precursors is again an intended use, but the teachings of Popa because the ultrasonic system would allow for the operability of applying a compound such as gold trihydrochlorate.
Regarding claim 50, the ultrasonic system of Popa meets the requirements of the metal nanoparticles delivery system.  As per above the delivery system is interpreted under 112 F, the system is supported in the instant specification as including a syringe and or an ultrasonic delivery system in the system of Popa meets such requirements.

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered - as per the 112 rejection above the specification does not support magnetic dipoles and therefore there is no support for the negative limitation.
Applicants have also reworded the previous we applied claims but the teachings of Choquet teach all elements of the claims.   The claims include the previously rejected features and are said to distinguish over the prior art in terms of the atmospheric pressure and the central zone location, both of which have been argued as an intended use of the apparatus.  It is not clear how a slightly different wording would differentiate the claims, and no specific arguments over those rejections as previously applied have been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715